UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-02280) Exact name of registrant as specified in charter:	Putnam Convertible Securities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2013 Date of reporting period:	January 31, 2013 Item 1. Schedule of Investments: Putnam Convertible Securities Fund The fund's portfolio 1/31/13 (Unaudited) CONVERTIBLE BONDS AND NOTES (66.9%) (a) Principal amount Value Aerospace and defense (0.4%) Triumph Group, Inc. 144A cv. sr. sub. notes 2 5/8s, 2026 $1,130,000 $2,921,756 Airlines (—%) Lufthansa Malta Blues LP 144A cv. sr. unsec. notes 0 3/4s, 2017 (Malta) EUR 17,000 27,064 Automotive (2.1%) Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 $3,885,000 6,208,716 Navistar International Corp. cv. sr. unsec. sub. notes 3s, 2014 4,390,000 4,154,038 TRW Automotive, Inc. cv. company guaranty sr. unsec. notes 3 1/2s, 2015 1,775,000 3,593,266 Biotechnology (6.4%) Auxilium Pharmaceuticals, Inc. cv. sr. unsec. notes 1 1/2s, 2018 3,493,000 3,654,027 BioMarin Pharmaceuticals, Inc. cv. sr. sub. notes 1 7/8s, 2017 620,000 1,698,025 Cubist Pharmaceuticals, Inc. cv. sr. unsec. notes 2 1/2s, 2017 2,715,000 4,344,000 Dendreon Corp. cv. sr. unsec. notes 2 7/8s, 2016 5,970,000 4,940,175 Gilead Sciences, Inc. cv. sr. unsec. notes 1 5/8s, 2016 6,195,000 11,107,635 Medicines Co. (The) 144A cv. sr. unsec. notes 1 3/8s, 2017 4,787,000 6,035,928 Onyx Pharmaceuticals, Inc. cv. sr. unsec. notes 4s, 2016 735,000 1,524,206 PDL BioPharma, Inc. cv. sr. unsec. notes 3 3/4s, 2015 3,975,000 4,601,063 United Therapeutics Corp. cv. sr. unsec. notes 1s, 2016 3,221,000 4,072,552 Broadcasting (0.8%) XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 2,858,000 5,219,565 Cable television (0.6%) Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 (United Kingdom) 1,820,000 3,967,600 Coal (0.8%) Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 5,415,000 5,174,033 Commercial and consumer services (1.6%) Alliance Data Systems Corp. cv. sr. unsec. notes 1 3/4s, 2013 1,845,000 3,686,541 CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 3,660,000 3,833,850 Priceline.com, Inc. 144A cv. sr. unsec. unsub. notes 1s, 2018 2,914,000 3,218,149 Communications equipment (0.5%) Coinstar, Inc. cv. sr. unsec. unsub. notes 4s, 2014 2,300,000 3,142,375 Computers (2.8%) EMC Corp. cv. sr. unsec. notes 1 3/4s, 2013 1,670,000 2,582,238 EMC Corp. 144A cv. sr. unsec. notes 1 3/4s, 2013 5,360,000 8,287,900 SanDisk Corp. cv. sr. unsec. notes 1 1/2s, 2017 6,170,000 7,685,506 Conglomerates (0.8%) Siemens Financieringsmaatschappij NV cv. company guaranty sr. unsec. bonds 1.65s, 2019 (Netherlands) 5,250,000 5,486,250 Construction (1.4%) CEMEX SAB de CV cv. unsec. sub. notes 4 7/8s, 2015 (Mexico) 4,880,000 5,596,750 MasTec, Inc. cv. company guaranty sr. unsec. unsub. notes 4 1/4s, 2014 1,955,000 3,674,178 Consumer (0.7%) Jarden Corp. 144A cv. company guaranty sr. unsec. sub. notes 1 7/8s, 2018 4,486,000 4,929,217 Consumer finance (2.3%) DFC Global Corp. 144A cv. sr. unsec. unsub. notes 3 1/4s, 2017 4,199,000 4,699,101 Encore Capital Group, Inc. 144A cv. sr. unsec. unsub. notes 3s, 2017 2,236,000 2,472,178 PHH Corp. cv. sr. unsec. notes 4s, 2014 1,857,000 2,053,146 PHH Corp. cv. sr. unsec. unsub. notes 6s, 2017 855,000 1,640,531 Walter Investment Management Corp. cv. sr. unsec. sub. notes 4 1/2s, 2019 3,820,000 4,221,100 Consumer services (0.3%) Hertz Global Holdings, Inc. cv. sr. unsec. notes 5 1/4s, 2014 770,000 1,731,056 Electronics (4.3%) Intel Corp. cv. jr. sub. notes 3 1/4s, 2039 5,805,000 6,962,372 Mentor Graphics Corp. cv. sub. unsec. notes 4s, 2031 4,175,000 4,829,953 Micron Technology, Inc. 144A cv. sr. unsec. notes 3 1/8s, 2032 5,591,000 6,076,718 Vishay Intertechnology, Inc. 144A cv. sr. unsec. notes 2 1/4s, 2041 4,660,000 3,725,088 Xilinx, Inc. cv. sr. unsec. notes 2 5/8s, 2017 5,020,000 6,933,875 Energy (oil field) (1.2%) Hornbeck Offshore Services, Inc. 144A cv. company guaranty sr. unsec. notes 1 1/2s, 2019 3,774,000 3,920,431 SEACOR Holdings, Inc. 144A cv. sr. unsec. unsub. notes 2 1/2s, 2027 3,678,000 3,910,174 Health-care services (1.8%) Brookdale Senior Living, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2018 5,057,000 5,992,545 WellPoint, Inc. 144A cv. sr. unsec. notes 2 3/4s, 2042 5,100,000 5,574,938 Homebuilding (3.0%) Forest City Enterprises, Inc. cv. sr. unsec. notes 4 1/4s, 2018 5,825,000 6,301,922 Lennar Corp. 144A cv. sr. notes 2 3/4s, 2020 1,934,000 3,772,509 Ryland Group, Inc. (The) cv. company guaranty sr. unsub. notes 1 5/8s, 2018 1,963,000 2,836,535 Standard Pacific Corp. cv. company guaranty sr. unsec. unsub. notes 1 1/4s, 2032 2,800,000 3,543,750 Toll Brothers, Inc. 144A cv. company guaranty sr. unsec. notes 0 1/2s, 2032 3,066,000 3,291,658 Insurance (0.5%) Fidelity National Financial, Inc. cv. sr. unsec. unsub. notes 4 1/4s, 2018 2,254,000 2,996,411 Investment banking/Brokerage (1.2%) Ares Capital Corp. cv. sr. unsec. notes 5 3/4s, 2016 7,323,000 7,905,911 Lodging/Tourism (2.1%) Host Hotels & Resorts LP 144A cv. company guaranty sr. unsec. notes 2 1/2s, 2029 (R) 4,230,000 5,721,075 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 7,585,000 8,243,947 Machinery (0.2%) Chart Industries, Inc. cv.sr. unsec. sub. notes 2s, 2018 1,290,000 1,572,994 Manufacturing (1.2%) General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 (STP) 3,820,000 4,490,888 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 3,215,000 3,803,747 Media (2.6%) Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 13,075,000 6,537,500 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/8s, 2023 7,200,000 10,544,400 Medical technology (2.7%) China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2013 (China) (In default) (F) (NON) 3,213,000 257,040 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) (F) (NON) 3,544,000 248,080 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (0s, 3/1/18) 2042 (STP) 6,335,000 6,818,044 Insulet Corp. cv. sr. unsec. notes 3 3/4s, 2016 1,390,000 1,562,013 Teleflex, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2017 4,211,000 5,595,366 Volcano Corp. cv. sr. unsec. unsub. notes 1 3/4s, 2017 3,679,000 3,826,160 Metals (2.1%) Newmont Mining Corp. cv. company guaranty sr. unsub. notes 1 5/8s, 2017 4,450,000 5,431,781 Royal Gold, Inc. cv. sr. unsec. notes 2 7/8s, 2019 4,559,000 4,986,406 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 2,900,000 3,251,625 Oil and gas (3.5%) Chesapeake Energy Corp. cv. company guaranty sr. unsec. notes 2 1/2s, 2037 5,165,000 5,022,963 Cobalt International Energy, Inc. cv. sr. unsec. unsub. notes 2 5/8s, 2019 4,288,000 4,373,760 Endeavour International Corp. cv. company guaranty sr. unsec. unsub. notes 5 1/2s, 2016 3,107,000 2,384,623 Goodrich Petroleum Corp. cv. sr. unsec. unsub. notes 5s, 2029 4,060,000 3,879,838 Stone Energy Corp. cv. company guaranty sr. unsec. notes 1 3/4s, 2017 3,445,000 3,169,400 Vantage Drilling Co. cv. sr. unsec. unsub. notes 7 7/8s, 2042 3,601,000 4,231,175 Pharmaceuticals (1.5%) Endo Pharmaceuticals Holdings, Inc. cv. sr. unsec. sub. notes 1 3/4s, 2015 4,740,000 5,827,238 Opko Health, Inc. 144A cv. sr. unsec. notes 3s, 2033 2,755,000 2,782,550 Pacira Pharmaceuticals, Inc./DE 144A cv. sr. unsec. notes 3 1/4s, 2019 1,159,000 1,266,208 Real estate (2.4%) Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 (R) 2,120,000 3,598,700 iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) 5,151,000 5,740,146 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 5,145,000 4,849,163 RAIT Financial Trust cv. sr. unsec. unsub. notes 7s, 2031 (R) 1,538,000 1,754,281 Retail (0.7%) Group 1 Automotive, Inc. cv. sr. unsec. notes stepped-coupon 2 1/4s (2s, 6/15/16) 2036 (STP) 3,650,000 4,464,406 Semiconductor (2.6%) Linear Technology Corp. cv. sr. unsec. unsub. notes Ser. A, 3s, 2027 5,975,000 6,344,703 Novellus Systems, Inc. cv. sr. unsec. notes 2 5/8s, 2041 4,090,000 5,674,875 Photronics, Inc. cv. sr. unsec. notes 3 1/4s, 2016 4,763,000 4,858,260 Shipping (0.3%) Genco Shipping & Trading, Ltd. cv. sr. unsec. notes 5s, 2015 4,400,000 1,672,000 Software (2.7%) DealerTrack Holdings, Inc 144A cv. company guaranty sr. unsec. notes 1 1/2s, 2017 4,338,000 4,810,408 Safeguard Scientifics, Inc. 144A cv. sr. unsec. notes 5 1/4s, 2018 6,200,000 6,765,750 SYNNEX Corp. cv. sr. notes 4s, 2018 2,485,000 3,045,678 TeleCommunication Systems, Inc. 144A cv. sr. unsec. notes 4 1/2s, 2014 3,640,000 3,403,400 Technology (2.1%) CACI International, Inc. cv. sr. unsec. sub. notes 2 1/8s, 2014 4,090,000 4,499,000 CACI International, Inc. 144A cv. sr. unsec. sub. notes 2 1/8s, 2014 880,000 968,000 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 7,352,000 8,174,505 Technology services (1.4%) DST Systems, Inc. cv. sr. unsec. unsub. bonds FRB Ser. C, zero %, 2023 6,360,000 9,047,100 Telecommunications (3.0%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8 1/4s, 2040 969,000 1,051,365 Equinix, Inc. cv. sr. unsec. sub. notes 4 3/4s, 2016 2,675,000 7,060,328 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 6 1/2s, 2016 3,330,000 4,824,338 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 5,121,000 204,840 SBA Communications Corp. cv. sr. unsec. notes 4s, 2014 2,765,000 6,404,431 Telephone (0.7%) Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 4,845,000 4,675,425 Tobacco (0.7%) Vector Group Ltd. cv. sr. unsec. FRN notes 2 1/2s, 2019 4,295,000 4,788,925 Waste Management (0.9%) Covanta Holding Corp. cv. sr. unsec. notes 3 1/4s, 2014 4,605,000 5,877,131 Total convertible bonds and notes (cost $405,876,245) CONVERTIBLE PREFERRED STOCKS (25.7%) (a) Shares Value Aerospace and defense (2.0%) United Technologies Corp. $3.75 cv. pfd. 229,695 $13,078,833 Airlines (0.4%) Continental Financial Trust II zero % cv. pfd. 66,510 2,622,988 Automotive (1.6%) General Motors Co. Ser. B, $2.375 cv. pfd. 251,635 10,930,395 Banking (6.4%) Bank of America Corp. Ser. L, 7.25% cv. pfd. 12,050 14,345,525 Huntington Bancshares Ser. A, 8.50% cv. pfd. 3,242 4,117,340 Oriental Financial Group 144A Ser. C, 8.75% cv. pfd. (Puerto Rico) 3,077 4,430,880 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 12,575 16,127,438 Wintrust Financial Corp. $3.75 cv. pfd. 55,705 3,056,533 Consumer (1.2%) Stanley Black & Decker, Inc. $4.75 cv. pfd. 62,561 7,867,046 Electric utilities (2.4%) NextEra Energy, Inc. $2.799 cv. pfd. 129,290 6,720,494 PPL Corp. $4.375 cv. pfd. 164,060 8,988,847 Financial (1.5%) AMG Capital Trust II $2.575 cv. pfd. 190,390 9,674,192 Health-care services (0.7%) HealthSouth Corp. Ser. A, 6.50% cv. pfd. 4,430 4,928,375 Insurance (0.9%) MetLife, Inc. $3.75 cv. pfd. 127,133 6,182,478 Media (0.6%) Interpublic Group of Cos, Inc. (The) Ser. B, 5.25% cv. pfd. 3,221 3,631,678 Metals (1.0%) ArcelorMittal zero % cv. pfd. (France) 255,270 6,588,519 Oil and gas (1.8%) Apache Corp. Ser. D, $3.00 cv. pfd. 77,271 3,660,714 Chesapeake Energy Corp. 144A 5.75% cv. pfd. 8,384 8,525,480 Railroads (0.6%) Genesee & Wyoming, Inc. $5.00 cv. pfd. 31,813 3,831,558 Real estate (3.4%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. (R) 282,425 7,625,475 EPR Properties cv. pfd. Ser. C, $1.44 300,360 6,652,974 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. (R) 135,900 7,961,022 Shipping (0.7%) Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 357,750 4,390,272 Telecommunications (0.5%) Iridium Communications, Inc. 144A $7.00 cv. pfd. 33,766 3,359,717 Total convertible preferred stocks (cost $156,584,276) COMMON STOCKS (1.5%) (a) Shares Value Brazil Ethanol, Inc. 144A (Unit) (NON) 312,500 $3,125 Citigroup, Inc. 39,037 1,645,800 Comcast Corp. Class A 43,520 1,657,242 DISH Network Corp. Class A 43,915 1,636,712 Hartford Financial Services Group, Inc. (The) 73,050 1,811,640 MetLife, Inc. 44,855 1,674,886 Oil States International, Inc. (NON) 18,605 1,443,368 Zoetis. Inc. (NON) 9,116 237,016 Total common stocks (cost $11,128,306) CORPORATE BONDS AND NOTES (0.7%) (a) Principal amount Value Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 $2,857,000 $2,542,730 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 1,840,000 1,959,600 Total corporate bonds and notes (cost $4,407,859) SENIOR LOANS (0.2%) (a) (c) Principal amount Value Alcatel-Lucent USA, Inc. bank term loan FRN Ser. C, 7 1/4s, 2018 $1,015,000 $1,026,419 Total senior loans (cost $1,020,731) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $0.01 1,085,630 $217,126 Total warrants (cost $217,126) SHORT-TERM INVESTMENTS (4.3%) (a) Shares Value Putnam Money Market Liquidity Fund 0.10% (AFF) 28,098,117 $28,098,117 Total short-term investments (cost $28,098,117) TOTAL INVESTMENTS Total investments (cost $607,332,660) (b) Key to holding's currency abbreviations EUR Euro USD / $ United States Dollar Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2012 through January 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $659,588,756. (b) The aggregate identified cost on a tax basis is $607,352,370, resulting in gross unrealized appreciation and depreciation of $73,272,039 and $26,227,371, respectively, or net unrealized appreciation of $47,044,668. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $25,560,409 $61,197,435 $58,659,727 $8,584 $28,098,117 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Communication services $3,293,954 $— $— Energy 1,443,368 3,125 — Financials 5,132,326 — — Health care 237,016 — — Total common stocks — Convertible bonds and notes 440,639,364 505,120 — Convertible preferred stocks 13,078,833 156,219,940 — Corporate bonds and notes — 4,502,330 — Senior loans — 1,026,419 — Warrants — — 217,126 Short-term investments 28,098,117 — — Totals by level At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $217,126 $— Total $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Convertible Securities Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 28, 2013
